OPINION & ORDER

ANDREW J. PECK, United States Magistrate Judge:
Plaintiff Abraham Cucuta filed an application to proceed in forma pauperis (“IFP”), which Chief Judge Preska granted on October 15, 2013. (Dkt. No. 1: Request to Proceed In Forma Pauperis; Dkt. No. 20: Order Granting IFP Application.) On May 9, 2014, 25 F.Supp.3d 400, 2014 WL 1876529, this Court granted the defendants’ summary judgment motion and dismissed this lawsuit. {See Dkt. No. 80: Opinion & Order.) On June 19, 2014, pursuant to Fed.R.Civ.P. 54(d), the Clerk of Court entered a Bill of Costs in favor of defendants totaling $1,094.88, $983.20 of which was attributable to deposition transcripts. (Dkt. No. 82: Bill of Costs.) On June 24, 2014, Cucuta filed a letter arguing that his IFP status relieves him of responsibility for the costs identified in the Bill of Costs. (Dkt. No. 83: 6/24/14 Cucuta Letter.)
Contrary to Cucuta’s assertion, the IFP statute and caselaw make clear that Cucuta’s in forma pauperis status does not automatically excuse him from paying costs. 28 U.S.C. § 1915(f)(2)(A) (“If the judgment against a prisoner includes the payment of costs under this subsection, the prisoner shall be required to pay the full amount of the costs ordered.”); see, e.g., D’Attore v. City of N.Y., 10 Civ. 6646, 2014 WL 173482 at *2 (S.D.N.Y. Jan. 8, 2014) (“28 U.S.C. § 1915(f) expressly permits costs to be taxed against indigent prisoners.... ”); McMunn v. Mem’l Sloan-Kettering Cancer Ctr., 97 Civ. 5857, 2003 WL 22910079 at *1 (S.D.N.Y. Dec. 9, 2003) (“[C]osts may be awarded against a losing party even if that party would have diffi*422culty in paying the judgment and even if the party appeared in forma pauperis.”)-, Martin v. Ashcroft, 96 Civ. 7646, 2002 WL 31119434 at *1 (S.D.N.Y. Sept. 24, 2002) (same).
Nevertheless, in the interest of justice and in this Court’s discretion, Cucuta’s apparent indigency warrants a reduction in the award of costs. See, e.g., D’Attore v. City of N.Y., 201.4 WL 173482 at *2. Accordingly, this Court reduces the award of costs from $1,094.88 to $750.00.
SO ORDERED.